Citation Nr: 1127633	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-40 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a nervous disorder (claimed as depression with sleep disturbance).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina which denied the benefit sought on appeal.

The issues of entitlement to a disability rating in excess of 20 percent for chondromalacia of the right knee; entitlement to a disability rating in excess of 20 percent for spondylosis of the lumbar spine; and whether new and material evidence had been received to reopen claims for service connection for migraine headaches, diabetes, an ankle disability and paralysis of the lower body have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In an October 2007 decision, the Board denied an appeal to reopen a claim for service connection for a nervous disorder (claimed as depression with sleep disturbance).  The Veteran did not appeal that decision and it became final.  

2.  The additional evidence received since October 2007 regarding the nervous disorder is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

Evidence received since the October 2007 Board decision that denied an appeal to reopen a claim for service connection for a nervous disorder (claimed as depression with sleep disturbance) is not new and material, and the Veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in an April 2009 letter, prior to the date of the issuance of the appealed May 2009 rating decision.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In the April 2009 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claim for service connection for a nervous disorder.  The letter set forth the reasons for the prior denial of this claim and the type of evidence that the Veteran would need to submit in order to successfully reopen his claim for service connection for a nervous disorder.  His subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated. 

Regarding VA's duty to assist, the Veteran's available service treatment records, private treatment records and VA treatment records have been obtained.  All evidence constructively of record has been secured.  The Veteran has not identified any pertinent evidence that is outstanding.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not attach until the claim has been reopened.  Evidentiary development in this matter is complete to the extent possible.  

Additionally, the Board also notes that neither the Veteran nor his representative have raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2010).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative on his behalf.  

The Board finds that no additional RO action to further develop the record on the claim for whether new and material evidence has been received to reopen the claim of entitlement to service connection for a nervous disorder (claimed as depression with sleep disturbance) is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Claim to Reopen

The Veteran filed a claim for service connection for a nervous condition and was denied in a November 1982 VA rating decision.  The Veteran was notified of the unfavorable decision but did not submit a Notice of Disagreement or otherwise indicate disagreement within one year.  As such, the November 1982 rating decision is final.  38 U.S.C.A. § 7105(c).  

Subsequently, in March 2002, the Veteran filed a claim to reopen for a nervous condition (now claimed as depression and sleep disturbance).  The RO denied the claim in October 2002.  The Veteran appealed this denial to the Board.

In a decision dated in October 2007, the Board found that new and material evidence had not been received to reopen the claim.  The Board's denial was on the basis that evidence received since the November 1982 rating decision did not establish a nexus between the Veteran's current mental disorder and service.

Board decisions are final on the date of the date stamped on the face of the decision, unless the Chairman of the Board ordered reconsideration of the decision.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. § 20.1100.  The Veteran did not appeal this decision or request reconsideration.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for a nervous disorder (claimed as depression with sleep disturbance).  38 U.S.C.A. § 5108.  The question for the Board now is whether new and material evidence has been received by the RO in support of the Veteran's claim since the issuance of the October 2007 decision.

The Veteran filed a claim to reopen entitlement to service connection in April 2009.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38 Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was the October 2007 Board decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received after the October 2007 Board decision includes private records from G. Werber Bryan Psychiatric Hospital and statements by the Veteran's representative.

However, the subsequently received evidence is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence is cumulative or redundant in that it merely restates prior contentions or evidence, or demonstrates that the Veteran has a current mental disorder.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that any nervous disorder (claimed as depression with sleep disturbance) occurred in or was caused by service.  Overall, there is no medical evidence or opinion suggesting that the Veteran's current mental disability is in any way related to his service.  

While statements from the Veteran reflect his continued assertion that his nervous disorder is a result of his service, his assertions are essentially cumulative of others that were previously of record.  None of the new medical evidence contains any opinion that the Veteran has a current mental disability related to service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of, any such opinion.

The Board notes that the Veteran and his representative are competent to provide testimony or statements relating to symptoms or facts of events that they observed and are within the realm of their personal knowledge, but they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, where, as here, the claim turns on a medical determination, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the October 2007 Board decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim, inasmuch as this evidence does not show a relationship between the Veteran's current mental disability and his service, which was the basis for the prior denial.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for nervous disorder (claimed as depression with sleep disturbance) has not been received.  As such, the requirements for reopening the claim are not met, and the prior denial of the claim for service connection for a nervous disorder (claimed as depression with sleep disturbance) remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

New and material evidence was not received to reopen a claim for service connection for a nervous disorder (claimed as depression with sleep disturbance) is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


